PER CURIAM.
Former Husband appeals the trial court’s final judgment and order awarding Former Wife life insurance. The trial court awarded Former Wife permanent periodic alimony until her death or remarriage. The trial court’s failure to provide that Former Husband’s obligation to pay permanent periodic alimony ends upon his death is error. See O’Malley v. Pan American Bank of Orlando, 384 So.2d 1258, 1260 (Fla.1980); Nasser v. Nasser, 583 So.2d 376, 377 (Fla. 3d DCA 1991) (citing Gold v. Gold, 417 So.2d 1076 (Fla. 3d DCA 1982); Canakaris v. Canakaris, 382 So.2d 1197, 1202 (Fla.1980)). We therefore modify the judgment to provide for the termination of alimony upon Former Husband’s death. See Gold, supra at 1076-77. We affirm all other issues without further discussion.
BOOTH, MINER and VAN NORTWICK, JJ., CONCUR.